Exhibit 10.4

EXECUTION VERSION

STOCKHOLDERS AGREEMENT

by and among

RESTORATION HARDWARE HOLDINGS, INC.,

and

HOME HOLDINGS, LLC

 

 

Dated as of November 7, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   Article I. DEFINITIONS; RULES OF CONSTRUCTION      1     
SECTION 1.01.    Definitions      1      SECTION 1.02.    Rules of Construction
     3    Article II. REPRESENTATIONS AND WARRANTIES      3      SECTION 2.01.
   Authority; Enforceability      3      SECTION 2.02.    Consent      4   
Article III. BOARD OF DIRECTORS      4      SECTION 3.01.    Sponsor Designees
     4      SECTION 3.02.    Sponsor Designee Approval Required for Board Action
     5      SECTION 3.03.    Other Corporate Governance Matters      5   
Article IV. SPONSOR VETO RIGHTS      6      SECTION 4.01.    Sponsor Veto Rights
     6    Article V. MISCELLANEOUS      8      SECTION 5.01.    Notices      8
     SECTION 5.02.    Binding Effect; Benefits      10      SECTION 5.03.   
Share Ownership      10      SECTION 5.04.    Amendment      10      SECTION
5.05.    Assignability      10      SECTION 5.06.    Governing Law; Submission
to Jurisdiction      10      SECTION 5.07.    Enforcement      10      SECTION
5.08.    Severability      10      SECTION 5.09.    Additional Securities
Subject to Agreement      10      SECTION 5.10.    Section and Other Headings   
  11      SECTION 5.11.    Counterparts      11      SECTION 5.12.    Waiver of
Jury Trial      11      SECTION 5.13.    Entire Agreement      11      SECTION
5.14.    Termination of Agreement      11   

 

i



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

THIS STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of November 7, 2012
(the “Effective Date”), is by and among Restoration Hardware Holdings, Inc., a
Delaware corporation (the “Company”) and Home Holdings, LLC, a Delaware limited
liability company (“HH” or the “Sponsor”).

ARTICLE I.

DEFINITIONS; RULES OF CONSTRUCTION

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. For the purposes of this definition, “control” when
used with respect to any Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. No Person shall be
deemed to be an Affiliate of another Person solely by virtue of the fact that
both Persons own shares of the Capital Stock of the Company.

“Agreement” has the meaning set forth in the preamble.

“Board” means the Board of Directors of the Company.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, and any rights, warrants or options exercisable
or exchangeable for or convertible into such capital stock.

“Change of Control” means (a) the consummation of any transaction as a result of
which any Person other than the Sponsor, or any Related Person of the Sponsor,
acquires directly or indirectly more than 50% of the Capital Stock of the
Company, including, without limitation, through a merger or consolidation or
purchase of the Capital Stock of the Company or (b) the sale, lease, conveyance,
disposition, in one or a series of related transactions other than a merger or
consolidation, of all or substantially all of the assets of the Company taken as
a whole to any Person or group of Related Persons.

“Common Stock” means the Common Stock, par value $0.0001 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Director” means a member of the Board.

 

1



--------------------------------------------------------------------------------

“Director Veto Lapse Date” means the date on which the Sponsor no longer owns a
majority of the Voting Power of all of the outstanding shares of Common Stock.

“Existing Debt” means indebtedness under that certain Ninth Amended And Restated
Credit Agreement, dated as of August 3, 2011 (as amended, restated, supplemented
or otherwise modified from time to time), among Restoration Hardware, as a
borrower, Restoration Hardware Canada, Inc., as a borrower, the other borrowers
and guarantors from time to time party thereto, the lenders from time to time
party thereto and Bank of America, N.A., as administrative agent and collateral
agent (the “Existing Facility”) and debt incurred to refinance the Existing
Facility, provided that (x) the maximum amount that can be borrowed under such
refinanced debt is not higher than the maximum amount that can be borrowed under
the Existing Facility (including through the exercise of any commitment increase
provisions) and (y) the terms of such refinanced debt is not materially less
favorable to the Company and its subsidiaries, taken as a whole, than the
Existing Facility.

“Effective Date” has the meaning set forth in the preamble.

“Material Subsidiary” means each “Significant Subsidiary” of the Company, as
defined in Rule 1–02 of Regulation S–X promulgated under the 1933 Act.

“Person” means an individual, a corporation, a general or limited partnership, a
limited liability company, a joint stock company, an association, a trust or any
other entity or organization, including a government, a political subdivision or
an agency or instrumentality thereof.

“Related Person” means, with respect to any Person, (a) an Affiliate of such
Person, (b) any investment manager, investment advisor or general partner of
such Person, (c) any investment fund, investment account or investment entity
whose investment manager, investment advisor or general partner is such Person
or a Related Person of such Person, and (d) any equity investor, partner, member
or manager of such Person; provided, that no Person shall be deemed an Affiliate
of another Person solely by virtue of the fact that both Persons own shares of
the Capital Stock of the Company.

“Restoration Hardware” means Restoration Hardware, Inc., a wholly owned
subsidiary of the Company.

“Required Designees” has the meaning set forth in Section 3.01(c).

“Securities Act” means the Securities Act of 1933.

“Significant Action” has the meaning set forth in Section 4.01.

“Sponsor” has the meaning set forth in the preamble.

“Sponsor Designees” has the meaning set forth in Section 3.01(a).

“Transfer” means the direct or indirect offer, sale, lease, license, donation,
assignment (as collateral or otherwise), mortgage, pledge, grant, hypothecation,
encumbrance,

 

2



--------------------------------------------------------------------------------

gift, bequest or transfer or disposition of any interest (legal or beneficial)
in any security (including transfer by reorganization, merger, sale of
substantially all of the assets or by operation of law).

“Veto Lapse Date” means the date on which the Sponsor no longer owns at least
30% of the Voting Power of all of the outstanding shares of Common Stock.

“Voting Power” means the total number of votes associated with all shares of
Common Stock of the Company calculated in the same manner as the number of
shares of common stock set forth on the cover page of the most recently filed
periodic report filed with the Securities and Exchange Commission, that are
entitled to vote generally in the election of Directors; provided, however, that
with respect to any share of Common Stock, not more than one vote per share
shall be counted.

SECTION 1.02. Rules of Construction. Any provision of this Agreement that refers
to the words “include,” “includes” or “including” shall be deemed to be followed
by the words “without limitation.” References to “dollars” or “$” shall mean
dollars in lawful currency of the United States of America. References to
numbered or letter articles, sections and subsections refer to articles,
sections and subsections, respectively, of this Agreement unless expressly
stated otherwise. References to a Section or paragraph shall be to a Section or
paragraph of this Agreement unless otherwise indicated. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “or” when used in this Agreement is not exclusive. Any
agreement, instrument, law or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument, or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. In the
event that any claim is made by any Person relating to any conflict, omission or
ambiguity in this Agreement, no presumption or burden of proof or persuasion
shall be implied by virtue of the fact that this Agreement was prepared by or at
the request of a particular Person or its counsel.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

Each of the parties hereby severally represents and warrants, severally and not
jointly, to each of the other parties as follows:

SECTION 2.01. Authority; Enforceability. Such party (a) has the legal capacity
or organizational power and authority to execute, deliver and perform its
obligations under this Agreement and (b) is duly organized and validly existing
and in good standing under the laws of its jurisdiction of organization. This
Agreement has been duly executed and delivered by such party and constitutes a
legal, valid and binding obligation of such party, enforceable against it in
accordance with the terms of this Agreement, subject to applicable bankruptcy,
insolvency,

 

3



--------------------------------------------------------------------------------

reorganization, moratorium and other laws affecting the rights of creditors
generally and to the exercise of judicial discretion in accordance with general
principles of equity (whether applied by a court of law or of equity).

SECTION 2.02. Consent. No consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
party, other than those that have been made or obtained on or prior to the date
hereof, in connection with (a) the execution or delivery of this Agreement or
(b) the consummation of any of the transactions contemplated hereby.

ARTICLE III.

BOARD OF DIRECTORS

SECTION 3.01. Sponsor Designees.

(a) From the Effective Date until the Director Veto Lapse Date, the Sponsor
shall have the right, but not the obligation, to nominate to the Board a
majority of the members of the Board of Directors (such nominees, the “Sponsor
Designees”). As of the date of this Agreement, Sponsor intends to nominate two
Sponsor Nominees, which shall be the Required Designees. From the Director Veto
Lapse Date until the Veto Lapse Date, the Sponsor shall have the right, but not
the obligation, to nominate to the Board two Sponsor Designees. Additionally,
from the Effective Date until the Veto Lapse Date, the Sponsor may appoint two
observers (the “Observers”) to the Board.

(b) At any time at which the Sponsor has nominated less than the total number of
Sponsor Designees the Sponsor is entitled to nominate pursuant to this
Section 3.01, the Sponsor shall have the right, at any time, to nominate such
additional number of Sponsor Designees to which it is entitled, in which case
the Company shall take all necessary action to (i) increase the size of the
Board as required to enable such Sponsor to so nominate such additional Sponsor
Designees and (ii) designate such additional Sponsor Designees nominated by the
Sponsor to fill such newly–created vacancy or vacancies, as applicable.

(c) The Sponsor shall designate one Sponsor Designee as the CP Designee and one
Sponsor Designee as the T3 Designee (together, the “Required Designees”). The
initial CP Designee shall be J. Michael Chu and the initial T3 Designee shall be
William Forrest.

(d) The Observers shall be entitled to attend all meetings of the Board of
Directors or any committee thereof, and also shall be entitled to receive
concurrently with the Directors notice of Board and Committee meetings and all
minutes, consents and other materials provided to any Director in his or her
capacity as a Director. Notwithstanding the foregoing, the Company will have the
right, in its sole discretion, to exclude the Observers from access to any Board
of Directors meeting or material, or portion thereof, if the Board of Directors
determines in good faith, based on the advice of Company counsel, that the
exclusion is necessary in order to preserve the attorney-client privilege. In
the event that any Observer is excluded from access to any portion of a meeting,
the Company will supply the Observer with a summary of the content of that
portion of the meeting in detail sufficient to provide the Observer with a
general

 

4



--------------------------------------------------------------------------------

understanding of the purposes of the discussion, provided that such a summary
does not waive the attorney-client privilege. In addition, the Company will have
the right, in its sole discretion, to exclude the Observers from access to any
meeting of the Audit Committee of the Board for any reason whatsoever, in the
sole discretion of the Audit Committee, and Observers shall not have a right to
a summary of the content of such meetings.

SECTION 3.02. Sponsor Designee Approval Required for Board Action.

(a) From the Effective Date until the Director Veto Lapse Date, no action or
vote taken or approved by the Board or any committee thereof, or the board of
directors of any subsidiary of the Company or any committee thereof, shall be
valid unless approved by both Required Designees; provided, however, that the
foregoing shall not apply to actions or votes taken or approved by the Audit
Committee of the Company or any other Committee created with the consent of the
Sponsor as being exempt from this requirement.

(b) From the Effective Date until the Director Veto Lapse Date, without the
prior consent of both Required Designees, the Board of Directors of the Company
may not delegate any authority to the Audit Committee beyond the authority
granted to the Audit Committee in its charter in the form attached hereto as
Exhibit A, or as may be required by applicable law, regulation or New York Stock
Exchange rule.

(c) The Company and the Holders shall take all necessary and desirable actions
to cause the certificate of incorporation of the Company and each of the
Company’s subsidiaries to reflect the provisions of Sections 3.02(a) and
(b) until the Director Veto Lapse Date occurs.

SECTION 3.03. Other Corporate Governance Matters.

(a) The Company shall pay all reasonable out-of-pocket expenses incurred by the
Directors and the Observers in connection with their participation in meetings
of the Board and committees thereof and the board of directors and committees of
subsidiaries of the Company.

(b) The board of directors of each subsidiary of the Company shall, at any given
time, be comprised in a manner reasonably acceptable to the Sponsor, unless the
Sponsor shall require the board of directors of any such subsidiary to be
comprised in the same manner as the Board.

(c) The Company shall to the maximum extent permitted under applicable law,
indemnify and provide for the advancement of expenses to each Director and
Observer, from and against any and all losses which may be imposed on, incurred
by, or asserted against such Director or Observer in any way relating to or
arising out of, or alleged to relate to or arise out of, the Director’s and
Observer’s service in that capacity. Further, the Directors and Observers shall
be covered by the directors’ and officers’ liability insurance and fiduciary
liability insurance carried by the Company in an amount reasonably acceptable to
the Sponsor.

(d) Each of the parties hereto acknowledges that the Sponsor, its Affiliates and
any of its Affiliates’ related investment funds and portfolio companies may
review the

 

5



--------------------------------------------------------------------------------

business plans and related proprietary information of any enterprise, including
any enterprise which may have products or services which compete directly or
indirectly with those of the Company, and may trade in the securities of such
enterprise. Nothing in this Agreement shall preclude or in any way restrict the
Sponsor, its Affiliates and any of its Affiliates’ related investment funds and
portfolio companies from investing or participating in any particular
enterprise, or trading in the securities thereof whether or not such enterprise
has products or services that compete with those of the Company. Notwithstanding
anything to the contrary herein, the Company and the Holders expressly
acknowledge and agree that: (a) the Sponsor, members of the Board designated by
the Sponsor, and managers, officers, directors, members, partners, Affiliates
and any related investment funds or portfolio companies of Affiliates of the
Sponsor (other than the Company and its subsidiaries) (each, a “Sponsor Party”)
have the right to, and shall have no duty (contractual or otherwise) not to,
directly or indirectly, engage in the same or similar business activities or
lines of business as the Company or any of its Affiliates or subsidiaries; and
(b) in the event that any Sponsor Party acquires knowledge of a potential
transaction or matter that may be a corporate opportunity for any of the
Company, its Affiliates or any of its subsidiaries, such Sponsor Party shall
have no duty (contractual or otherwise) to communicate or present such corporate
opportunity to the Company, its Affiliates or any of its subsidiaries, as the
case may be, and, notwithstanding any provision of this Agreement to the
contrary, shall not be liable to the Company, any of its Affiliates, any of its
subsidiaries or any other stockholders for breach of any duty (contractual or
otherwise) by reason of the fact that any Sponsor Party, directly or indirectly,
pursues or acquires such opportunity for itself, directs such opportunity to
another Person, or does not present such opportunity to the Company, its
Affiliates or any of its subsidiaries.

ARTICLE IV.

SPONSOR VETO RIGHTS

SECTION 4.01. Sponsor Veto Rights. From the Effective Date until the Veto Lapse
Date, neither the Company nor any of its subsidiaries shall take, or be
permitted to take, any of the following actions, whether as a single transaction
or a series of related transactions (each, a “Significant Action”) without the
written approval of the Sponsor:

(a) a Change of Control or the merger or consolidation of the Company or any of
its subsidiaries, or any entry into any agreement to effect or publicly
endorsing a Change of Control or the merger or consolidation of the Company or
any of its subsidiaries;

(b) (i) entering into any joint venture, investment, recapitalization,
reorganization or contract with any other Person, (ii) the acquisition of any
securities or assets of another Person (other than inventory acquired in the
ordinary course of business), or (iii) the exercise of any ownership rights in
respect of any of the foregoing in this Section 4.01(b);

(c) any Transfer of a material amount of assets of the Company or any of its
subsidiaries in any transaction or series of related transactions, other than
inventory sold in the ordinary course of business;

 

6



--------------------------------------------------------------------------------

(d) the issuance of any Capital Stock of the Company or of any subsidiary of the
Company, other than issuances upon: (i) the exercise of any warrants, options,
rights or securities convertible into, exchangeable for or exercisable for,
shares of Capital Stock of the Company previously approved by the Sponsor or
previously approved pursuant to clause 4.01(d)(ii) hereof; and (ii) the grant of
any equity award issued to an officer, director, employee or consultant of the
Company pursuant to a management incentive plan, employment agreement or other
arrangement approved by the Board or a duly authorized committee thereof prior
to the Effective Date;

(e) the filing of any registration statement by the Company or its subsidiaries,
or the commencement of any public offering by the Company or its subsidiaries,
other than the filing of registration statements on Form S-8 in respect of
equity awards issued to an officer, director, employee or consultant of the
Company pursuant to a management incentive plan, employment agreement or other
arrangement approved by the Board or a duly authorized committee thereof prior
to the Effective Date;

(f) the guarantee, assumption, incurrence or refinancing of indebtedness for
borrowed money by the Company or any of its subsidiaries (including indebtedness
of any other Person existing at the time such other Person merged with or into
or became a subsidiary of, or substantially all of its business and assets were
acquired by, the Company or such subsidiary, and indebtedness secured by a lien
encumbering any asset acquired by the Company or any such subsidiary and
including debt securities) or the pledge of, or granting of a security interest
in, any of the assets of the Company or any of its subsidiaries other than the
Existing Debt (other than trade indebtedness incurred in the ordinary course of
business by the Company and its subsidiaries);

(g) entering into or amending any direct or indirect transactions after the date
of this Agreement between the Company or any subsidiary of the Company, on the
one hand, and (i) any of the stockholders of the Company or Affiliates or
Related Persons of any of the stockholders of the Company, (ii) any Affiliate of
the Company or any subsidiary of the Company (including, for purposes hereof,
Hierarchy, LLC) or (iii) any officer, director, employee or consultant of the
Company or any subsidiary of the Company (other than compensation arrangements
approved by the Board or Compensation Committee or otherwise in the ordinary
course of business as part of travel advances, relocation advances, reasonable
out-of-pocket expenses or other amounts in accordance with Company policies
approved by the Board incurred by officers, directors, employees or consultants
of the Company, on the other hand (including the purchase, sale, lease or
exchange of any property, or rendering of any service or modification or
amendment of any existing agreement or arrangement);

(h) the adoption of a “poison pill” or other material defensive mechanisms not
in place as of the Effective Date;

(i) any payment or declaration of or setting aside of any sums or other property
for the payment of dividends on any Capital Stock of the Company or making of
any other distributions in respect of (including by merger or otherwise) any
shares of Capital Stock of the Company or any warrants, options, rights or
securities convertible into, exchangeable for or exercisable for, shares of
Capital Stock of the Company;

 

7



--------------------------------------------------------------------------------

(j) any redemption, repurchase or other acquisition (including by merger or
otherwise) any shares of Capital Stock or any warrants, options, rights or
securities convertible into, exchangeable for or exercisable for, shares of
Capital Stock of the Company, or redemption or purchase or other acquisition or
payment with respect to any share appreciation rights or phantom share plans
(other than repurchases of shares of Capital Stock from employees upon
termination of employment pursuant to terms of equity grants) or any re-pricing
of equity awards;

(k) any amendment of the certificate of incorporation or bylaws of the Company,
or the terms of the Common Stock;

(l) creation any new class or series of shares of Capital Stock having rights,
preferences or privileges senior to or on a parity with the Common Stock;

(m) the creation of any committees of the Board or the board of any
subsidiaries, or delegation of authority to a committee, except as set forth in
committee charters adopted as of the Effective Date;

(n) the commencement of any liquidation, dissolution or voluntary bankruptcy,
administration, recapitalization or reorganization of the Company or any of its
subsidiaries in any form of transaction, making arrangements with creditors, or
consenting to the entry of an order for relief in any involuntary case, or
taking the conversion of an involuntary case to a voluntary case, or consenting
to the appointment or taking possession by a receiver, trustee or other
custodian for all or substantially all of its property, or otherwise seeking the
protection of any applicable bankruptcy or insolvency law, other than any such
actions with respect to a non–Material Subsidiary where, in the good faith
judgment of the Board, the maintenance or preservation of such subsidiary is no
longer desirable in the conduct of the business of the Company or any of its
Material Subsidiaries; and

(o) the entering into of any agreement to do any of the foregoing.

ARTICLE V.

MISCELLANEOUS

SECTION 5.01. Notices. Except as otherwise specified herein, all notices and
other communications required or permitted hereunder shall be in writing and
shall be mailed by registered or certified mail, return receipt requested,
postage prepaid or otherwise delivered by hand, messenger, facsimile
transmission or electronic mail and shall be given to such party at its address
or facsimile number set forth on the signature pages hereof or such other
address or facsimile number as such party may hereafter specify in writing in
accordance with this Section 5.01; provided, that:

(a) unless otherwise specified by HH in a notice delivered by HH in accordance
with this Section 5.01, any notice required to be delivered to HH shall be
properly delivered if delivered to:

Home Holdings, LLC

c/o Catterton Management Company, LLC

599 West Putnam Avenue

Greenwich, CT 06830

Fax: (203) 629-4903

Attention: Marc Magliacano

 

8



--------------------------------------------------------------------------------

And c/o Tower Three Partners LLC

2 Sound View Drive

Greenwich, CT 06830

Fax: 203-485-5885

Attention: William Forrest

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

555 Mission Street

San Francisco, CA 94109

Fax: (415) 393-8461

Attention: Stewart McDowell

and

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Fax: (212) 310-8007

Attention: Douglas Warner

(b) unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 5.01, any notice required to be
delivered to the Company shall be properly delivered if delivered to:

Restoration Hardware Holdings, Inc.

15 Koch Road, Suite J

Corte Madera, CA 94925

Fax: (415) 927-7264

Attention: Chief Financial Officer

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Fax: (415) 276-7113

Attention: Gavin Grover

 

9



--------------------------------------------------------------------------------

SECTION 5.02. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any Person other than the parties to
this Agreement or their respective successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

SECTION 5.03. Share Ownership. For purposes of this Agreement, the Sponsor shall
be deemed to own all shares of Common Stock owned by Persons that were members
of the Sponsor as of immediately after the Effective Date.

SECTION 5.04. Amendment. This Agreement may not be amended, restated, modified
or supplemented in any respect and the observance of any term of this Agreement
may not be waived except by a written instrument executed by the Company and the
Sponsor.

SECTION 5.05. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto except as otherwise expressly stated hereunder.

SECTION 5.06. Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without giving effect to its principles of conflict of laws. The
parties hereto irrevocably submit, in any legal action or proceeding relating to
this Agreement, to the jurisdiction of the courts of the United States located
in the State of Delaware or in any Delaware state court located in New York
county and consent that any such action or proceeding may be brought in such
courts and waive any objection that they may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum.

SECTION 5.07. Enforcement. The parties agree that irreparable damage (for which
monetary damages, even if available, would not be an adequate remedy) would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms on a timely basis or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court identified in Section 5.06 above without the need
to post bond, this being in addition to any other remedy to which they are
entitled at law or in equity.

SECTION 5.08. Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

SECTION 5.09. Additional Securities Subject to Agreement. All shares of Common
Stock of the Company that any Holder hereafter acquires by means of a stock
split, stock dividend, distribution, exercise of options or warrants or
otherwise, whether by merger, consolidation or otherwise (including shares of a
surviving corporation into which the shares of Common Stock are exchanged in
such transaction) will be subject to the provisions of this Agreement to the
same extent as if held on the date of the this Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 5.10. Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

SECTION 5.11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by less than all of the parties
hereto, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

SECTION 5.12. Waiver of Jury Trial. Each party to this Agreement, for itself and
its Related Persons, hereby irrevocably and unconditionally waives to the
fullest extent permitted by applicable law all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to the actions of the parties hereto or
their respective Related Persons pursuant to this Agreement or in the
negotiation, administration, performance or enforcement of this Agreement.

SECTION 5.13. Entire Agreement. This Agreement supersedes all prior agreements,
whether written or oral, between the parties with respect to its subject matter
(including this Agreement) and constitutes a complete and exclusive statement of
the terms of the agreement between the parties with respect to its subject
matter.

SECTION 5.14. Termination of Agreement. Upon the Veto Lapse Date, this Agreement
shall terminate and be of no further force and effect.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each Sponsor have executed this Agreement as
of the day and year first above written.

 

RESTORATION HARDWARE HOLDINGS, INC. By:  

/s/ Carlos Alberini

  Name:   Carlos Alberini   Title:   Chief Executive Officer HOME HOLDINGS, LLC
By:  

/s/ Marc Magliacano

  Name:   Marc Magliacano   Title:   Member, Board of Managers

Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------

EXHIBIT A

THE AUDIT COMMITTEE

OF

THE BOARD OF DIRECTORS

OF

RESTORATION HARDWARE HOLDINGS, INC.

CHARTER

I. PURPOSE

The Audit Committee (the “Committee”) is established by and amongst the Board of
Directors (the “Board”) of Restoration Hardware Holdings, Inc. (the “Company”)
for the primary purpose of assisting the Board in overseeing the accounting and
financial reporting processes of the Company and audits of the financial
statements of the Company and for the purposes set forth in the listing
requirements of the New York Stock Exchange (“NYSE”). The Committee shall also
review the policies and procedures adopted by the Company to fulfill its
responsibilities regarding the fair and accurate presentation of financial
statements in accordance with generally accepted accounting principles (“GAAP”),
the NYSE, and the applicable rules and regulations of the Securities and
Exchange Commission (the “SEC”).

Consistent with this function, the Committee should encourage continuous
improvement of, and should foster adherence to, the Company’s policies,
procedures and practices at all levels. The Committee should also provide an
open avenue of communication among the independent registered public accounting
firm, financial and senior management, the internal auditing function and the
Board.

The Committee has the authority to obtain advice and assistance from outside
legal, accounting, or other advisors as deemed appropriate to perform its duties
and responsibilities.

The Company shall provide appropriate funding, as determined by the Committee,
for compensation to the independent registered public accounting firm and to any
advisers that the Committee chooses to engage as well as for ordinary
administrative expenses of the Committee that are necessary or appropriate in
carrying out its duties.

The Committee will primarily fulfill its responsibilities by carrying out the
activities enumerated in Section III of this Charter.

II. COMPOSITION AND MEETINGS

The Committee shall be comprised of that number of members required by the
listing standards of the NYSE, and, in any event, shall consist of at least
three members. Each member of the Committee shall meet applicable independence
requirements for membership of an Audit Committee in accordance with listing
standards of the NYSE. If a member of the Committee



--------------------------------------------------------------------------------

simultaneously serves on the audit committees of more than three public
companies, the Board must determine that such simultaneous service would not
impair the ability of such member to effectively serve on the Committee.

To the extent that the Company elects a “controlled company” exception under the
listing requirements of the NYSE, then any listing requirement of the NYSE or
provision of this Charter from which the Company is exempt under such controlled
company or other provision shall be deemed inapplicable to the Company if and
for so long as the Company relies upon the controlled company or other similar
exception without further amendment of this Charter. The pertinent provisions of
the listing requirements of the NYSE and this Charter shall again be deemed
applicable without further amendment of this Charter at such time as the Company
elects to no longer rely upon, or is otherwise no longer eligible to rely upon,
the controlled company or other similar exception.

Each member of the Committee must be financially literate, as such qualification
is interpreted by the Board in its business judgment, and at least one member of
the Committee shall meet the definition of “audit committee financial expert” as
set forth in Rule 407(d)(5) of Regulation S-K. The existence of such member(s)
shall be disclosed in periodic filings as required by the SEC. Members of the
Committee may enhance their familiarity with finance and accounting by
participating in educational programs conducted by the Company or an outside
consultant.

Committee members shall be appointed by the Board, based on the recommendation
of the Nominating Committee, and shall serve until their successors shall be
duly elected and qualified or until their earlier resignation or removal.
Committee members may be removed at any time by vote of the Board.

Unless a Chair is elected by the full Board, members of the Committee may
designate a Chair by majority vote of the full Committee membership.

The Committee shall meet at least four times annually, or more frequently as
circumstances dictate. To the extent practical and appropriate, each regularly
scheduled meeting should conclude with an executive session of the Committee
absent members of management and on such terms and conditions as the Committee
may elect. As part of its job to foster open communication, the Committee
should, to the extent practical and appropriate, meet periodically with
management, the director of the internal auditing function and the independent
registered public accounting firm in separate executive sessions to discuss any
matters that the Committee or each of these groups believes should be discussed
privately.

III. RESPONSIBILITIES AND DUTIES

To fulfill its responsibilities and duties, the Committee shall:

Documents/Reports/Accounting Information Review

1. Review this Charter periodically, and no less frequently than annually, and
recommend to the Board any necessary amendments as conditions dictate.

 

2



--------------------------------------------------------------------------------

2. Review and discuss with management and the independent registered accounting
firm the Company’s annual financial statements, including the Management’s
Discussion and Analysis proposed to be included in the Company’s Annual Report
on Form 10-K, quarterly financial statements, and all internal controls reports
(or summaries thereof), if any, and recommend to the Board, if appropriate, that
the audited financial statements be included in the Company’s Annual Report on
Form 10-K for filing with the SEC. To the extent practical and appropriate,
review other relevant reports or financial information submitted by the Company
to any governmental body, or the public, including management certifications as
required by the Sarbanes-Oxley Act of 2002 (Sections 302 and 906), and any
relevant reports rendered by the independent registered public accounting firm
(or summaries thereof). Review and discuss with management and the independent
registered public accounting firm all significant deficiencies and material
weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial information and any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal control over financial reporting.

3. Review with financial management and the independent registered public
accounting firm each Quarterly Report on Form 10-Q prior to its filing.

4. Discuss the Company’s earnings press releases, as well as financial
information and earnings guidance provided to analysts and rating agencies.

5. Have one or more members of the Committee, in particular if reasonably
available the Chair of the Committee, review, before release, the unaudited
operating results in the Company’s quarterly earnings release and/or discuss the
contents of the Company’s quarterly earnings release with management.

6. Have one or more members of the Committee, in particular if reasonably
available the Chair of the Committee, review, before release, any non-GAAP or
“pro forma” financial information, guidance or revised guidance to be included
in a press release of the Company.

7. To the extent practical and appropriate, review the regular internal reports
(or summaries thereof) to management prepared by the internal auditing
department and management’s response.

8. Discuss policies with respect to risk assessment and risk management.

Independent Registered Public Accounting Firm

9. Be responsible for the appointment of, and review and approval, on a
continuing basis, of the retention, termination and performance of the Company’s
independent registered public accounting firm and as part of this responsibility
the Audit Committee shall:

 

  •  

Have sole authority to appoint, retain, compensate and terminate the independent
registered public accounting firm.

 

3



--------------------------------------------------------------------------------

  •  

Oversee the work performed by the independent registered public accounting firm
for the purpose of preparing or issuing an audit report or related work.

 

  •  

Review the performance of the independent registered public accounting firm and
remove the independent registered public accounting firm if circumstances
warrant.

 

  •  

The independent registered public accounting firm shall report directly to the
Committee and the Committee shall oversee the resolution of disagreements
between management and the independent registered public accounting firm in the
event that they arise.

 

  •  

Consider and evaluate whether the registered public accounting firm’s
performance of permissible nonaudit services is compatible with the registered
public accounting firm’s independence.

 

  •  

Establish a clear understanding with management and the independent registered
public accounting firm that the independent registered public accounting firm is
accountable to the Audit Committee and the Board as representatives of the
Company’s stockholders.

10. Review with the independent registered public accounting firm when
appropriate any problems or difficulties and management’s response; review the
independent registered public accounting firm’s attestation and report on
management’s internal control report; obtain from the independent registered
public accounting firm assurance that it has complied with Section 10A of the
Securities Exchange Act of 1934; and hold discussions with the independent
registered public accounting firm, at least prior to the filing of the
independent registered public accounting firm’s audit report with the SEC
pursuant to federal securities laws, regarding the following:

 

  •  

all critical accounting policies and practices to be used;

 

  •  

all alternative treatments within GAAP for policies and practices related to
material items that have been discussed with management, including ramifications
of the use of such alternative disclosures and treatments, and the treatment
preferred by the independent registered public accounting firm;

 

  •  

other material written communications between the independent registered public
accounting firm and management including, but not limited to, the management
letter and schedule of unadjusted differences;

 

  •  

an analysis of the registered public accounting firm’s judgment as to the
quality of the Company’s accounting principles, setting forth significant
reporting issues and judgments made in connection with the preparation of the
financial statements, and the matters required to be discussed by Public Company
Accounting Oversight Board AU Section 380–Communication with Audit Committees,
as may be modified or supplemented from time to time;

 

  •  

any significant changes required in the independent registered public accounting
firm’s audit plan;

 

  •  

other matters related to the conduct of the audit, which are to be communicated
to the Committee under generally accepted auditing standards; and

 

  •  

any other relevant reports, including regular internal financial reports
prepared by management of the Company and any internal auditing department, or
other financial information.

 

4



--------------------------------------------------------------------------------

11. Review the independence of the independent registered public accounting
firm, including a review of management consulting services, and related fees,
provided by the independent registered public accounting firm. The Committee
shall require that the independent registered public accounting firm at least
annually provide a formal written statement (a) describing (i) the independent
registered public accounting firm’s internal quality-control procedures; and
(ii) any material issues raised by the most recent internal quality-control
review, or peer review, of the independent registered public accounting firm, or
by any inquiry or investigation by governmental or professional authorities,
within the preceding five (5) years, respecting one or more audits carried out
by the independent registered public accounting firm, and any steps taken to
deal with any such issues; and (b) delineating all relationships between the
independent registered public accounting firm and the Company consistent with
the rules of the NYSE and request information from the independent registered
public accounting firm and management to determine the presence or absence of a
conflict of interest. The Committee shall actively engage the independent
registered public accounting firm in a dialogue with respect to any disclosed
relationships or services that may impact the objectivity and independence of
the independent registered public accounting firm. The Committee shall take, or
recommend that the full Board take, appropriate action to oversee the
independence of the independent registered public accounting firm. The Committee
shall establish clear policies regarding the hiring of employees and former
employees of the Company’s independent registered public accounting firm.

12. Review and preapprove all audit, review or attest engagements of, and
nonaudit services to be provided by, the independent registered public
accounting firm (other than with respect to the de minimis exception permitted
by the Sarbanes-Oxley Act of 2002 and the SEC rules promulgated thereunder).
Establish and maintain preapproval policies and procedures relating to the
engagement of the independent registered public accounting firm to render
services, provided the policies and procedures are detailed as to the particular
service and the Committee is informed of each service and such policies and
procedures do not include delegation of the Committee’s responsibilities under
the Securities Exchange Act of 1934 to management. The preapproval duty may be
delegated to one or more designated members of the Committee with any such
preapproval reported to the Committee at its next regularly scheduled meeting.

Financial Reporting Processes and Accounting Policies

13. In consultation with the independent registered public accounting firm and
the internal auditors, review the integrity of the organization’s financial
reporting processes (both internal and external), and the internal control
structure (including disclosure controls).

14. Review with management the effect of regulatory and accounting initiatives,
as well as off-balance sheet structures, on the financial statements of the
Company.

15. Review all related party transactions as defined in the NYSE requirements
(consistent with the Company’s Related Party Transaction Policies and Procedures
as approved by the Board of Directors).

16. Establish and maintain procedures for the receipt, retention, and treatment
of complaints regarding accounting, internal accounting, or auditing matters.

 

5



--------------------------------------------------------------------------------

17. Establish and maintain procedures for the confidential, anonymous submission
by Company employees regarding questionable accounting or auditing matters.

Internal Audit

18. Review and concur with management on (i) the timing for establishment of any
internal auditing department as well as the scope and responsibilities of any
such internal auditing department and (ii) the appointment, replacement,
reassignment or dismissal of the person assigned to oversee and run such
internal auditing department. Notwithstanding the foregoing, the Company shall
have an internal auditing department to the extent required by the listing
standards of the NYSE.

Other Responsibilities

19. Review with the independent registered public accounting firm, the internal
auditing department and management the extent to which changes or improvements
in financial or accounting practices, as approved by the Committee, have been
implemented. (This review should be conducted at an appropriate time subsequent
to implementation of changes or improvements, as decided by the Committee.)

20. Prepare the report that the SEC requires be included in the Company’s annual
proxy statement.

21. To the extent appropriate or necessary, review the rationale for employing
audit firms other than the principal independent registered public accounting
firm and, where an additional audit firm has been employed, review the
coordination of audit efforts to assure completeness of coverage, reduction of
redundant efforts and the effective use of audit resources.

22. Establish, review and update periodically a code of ethics and ensure that
management has established a system to enforce this code. It shall be the policy
of the Committee that the code is in compliance with all applicable rules and
regulations. Review management’s monitoring of the Company’s compliance with the
organization’s code of ethics.

23. Annually review and assess the Committee’s performance.

24. Report regularly to the Board.

25. Perform any other activities consistent with this Charter, the Company’s
Bylaws, as may be amended from time to time, and governing law, as the Committee
or the Board deems necessary or appropriate.

 

6